Citation Nr: 9918994	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  99-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to July 22, 1987, for 
the assignment of a 50 percent disability rating for cystic 
acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1965 to August 1969.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO assigned a 50 percent disability rating for 
cystic acne effective July 22, 1987.  The veteran has 
perfected an appeal of the effective date assigned for the 
50 percent rating.  For good cause shown, his motion for 
advancement on the docket has been granted.  38 U.S.C.A. 
§ 7107(a); 38 C.F.R. § 20.900(c).

The veteran's claim for an increased rating was previously 
before the Board in June 1990, at which time the Board denied 
entitlement to a disability rating in excess of 10 percent 
for the skin disorder.  The veteran appealed that decision to 
the Court of Appeals for Veterans Claims (formerly the Court 
of Veterans Appeals) (Court), and in a July 1992 decision the 
Court vacated the Board's June 1990 decision and remanded the 
case to the Board for further consideration.  [citation redacted] .

The Board in turn remanded the claim for an increased rating 
to the RO, and in a February 1994 rating decision the RO 
increased the disability rating from 10 to 30 percent 
effective July 22, 1987 by applying Diagnostic Code 7806.  
38 C.F.R. § 4.118 (1993).  The case was then returned to the 
Board, and in a June 1997 decision the Board increased the 
disability rating from 30 to 40 percent.  The increased 
rating was based on an additional rating of 10 percent for 
facial scars.  In implementing the Board's June 1997 
decision, in a July 1997 rating decision the RO assigned an 
additional 10 percent rating under Diagnostic Code 7800, also 
effective July 22, 1987, for a combined rating of 40 percent 
for the skin disorder.

After additional consideration the RO apparently determined 
that the Board had awarded a 10 percent rating for facial 
scars in addition to a 40 percent rating for the skin 
disorder, and in the February 1998 rating decision increased 
the disability rating from 40 to 50 percent effective July 
22, 1987.

Following the Board's June 1997 decision, the veteran again 
appealed the rating assigned for the skin disorder to the 
Court.  His appeal pertaining to his entitlement to a 
disability rating in excess of 50 percent apparently remains 
pending before the Court.  His case file was returned to the 
RO to enable the RO to consider his additional claims.

Subsequent to the initiation of his appeal, the veteran 
claimed entitlement to service connection for hearing loss, a 
back disorder, pneumonia, the residuals of napalm exposure, 
the residuals of Agent Orange exposure, the residuals of 
asbestos exposure, a sinus disorder, an ear disorder, and a 
dental disorder.  He was informed in April 1999 that 
development and adjudication of those claims was deferred 
pending the Board's resolution of his current appeal.  Those 
issues are, therefore, referred to the RO for appropriate 
action.  See Bruce v. West, 11 Vet. App. 405 (1998) (issues 
that are raised for the first time on appeal should be 
referred to the RO).


FINDINGS OF FACT

1.  In a May 1985 decision the Board denied entitlement to a 
disability rating in excess of 10 percent for cystic acne, 
which decision was supplemented in an August 1985 decision.  
The May and August 1985 decisions are final.

2.  The veteran did not again claim entitlement to an 
increased rating for cystic acne until July 22, 1987.

3.  The Board cannot factually ascertain that an increase in 
disability occurred prior to July 22, 1987.


CONCLUSION OF LAW

Entitlement to an effective date prior to July 22, 1987, for 
the assignment of the 50 percent disability rating for cystic 
acne is not shown as a matter of law.  38 U.S.C.A. § 5110(a) 
and (b) (West 1991); 38 C.F.R. § 3.400(o) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran initially claimed entitlement to service 
connection for a skin disorder in August 1982.  His service 
medical records showed that he was treated for acne vulgaris 
in service and the report of a VA examination in March 1982 
indicated that he had marked acne vulgaris on his back.  In a 
December 1982 rating decision the RO granted service 
connection for acne vulgaris on the back effective in August 
1982, and rated the disorder as noncompensable.

The veteran again claimed entitlement to compensation for a 
skin disorder in October 1983, which the RO interpreted as a 
claim for an increased rating.  Based on the report of a VA 
examination in January 1984, in a February 1984 rating 
decision the disability rating was increased from zero to 
10 percent.

The veteran appealed the 10 percent rating assigned in 
February 1984, and in the May and August 1985 decisions the 
Board denied entitlement to a disability rating in excess of 
10 percent.  The evidence relied upon by the Board in 
rendering the May and August 1985 decisions included the 
report of the January 1984 VA examination, a May 1984 VA 
treatment record, and the veteran's statements.

The veteran again claimed entitlement to an increased rating 
on July 22, 1987.  He reported having received treatment from 
a private medical facility, the records of which were 
provided in May 1989.  Based on VA treatment records 
beginning in February 1988, the private treatment records, 
and the reports of VA medical examinations in December 1988, 
April 1993, March 1995, June 1995, and January 1996, and the 
ensuing appeal, the disability rating was increased from 10 
to 30 percent and eventually to 50 percent effective July 22, 
1987.

In his February 1998 notice of disagreement and several other 
statements and documents the veteran contended that he is 
entitled to an effective date in March 1982 for the 
assignment of the 50 percent disability rating because a VA 
examination at that time revealed that he had acne vulgaris.  

II.  Analysis

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

The veteran contends that he is entitled to an effective date 
in 1982 for the assignment of the 50 percent rating.  In the 
December 1982 rating decision the RO granted service 
connection for the skin disorder effective in August 1982 and 
assigned a noncompensable rating for the skin disorder.  The 
December 1982 rating decision was subsumed by the Board's May 
and August 1985 decisions in which the Board denied 
entitlement to a disability rating in excess of 10 percent.  
Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998).  The May and 
August 1985 decisions are final as to any claim filed prior 
to the dates of the decisions, thereby precluding an 
effective date in 1982 for the increased rating.  38 U.S.C. 
§ 4004(b) (1982 & Supp. 1985).

The Board notes that an effective date based on the October 
1983 claim for an increased rating could apply if it is 
established that the Board's May and August 1985 decisions 
were based on clear and unmistakable error.  Although the 
veteran's representative filed a motion for reconsideration 
of the May 1985 decision with the Board, which motion was 
denied, the veteran nor his representative have petitioned 
the Board for a determination on whether the prior Board 
decisions were the product of clear and unmistakable error.  
38 U.S.C.A. § 5109A; Board of Veterans' Appeals: Rules of 
Practice--Revision of Decisions on Grounds of Clear and 
Unmistakable Error, 64 Fed. Reg. 2134 (Jan. 13, 1999) (to be 
codified at 38 C.F.R. Part 20).

The veteran did not again claim entitlement to an increased 
rating for the skin disorder until July 22, 1987.  Although 
he had received treatment for the skin disorder from a 
private medical care provider, the records of that treatment 
were not received by VA until after the July 1987 claim was 
filed and do not constitute a basis for establishing an 
effective date prior to July 1987.  In addition, there is no 
indication that he received medical treatment for the skin 
disorder from a VA medical center from May 1984 until 
February 1988, the records of which could also provide a 
means for establishing an effective date prior to July 1987.  
See Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (the 
date of receipt of private medical evidence or the date of a 
VA examination or treatment may be used to establish the 
effective date); 38 C.F.R. § 3.157.

The Board notes that the veteran could be entitled to an 
effective date up to one year prior to the July 1987 claim 
for an increased rating.  38 C.F.R. § 3.400(o).  The private 
treatment records received in May 1989 indicate that he 
underwent excision of an epidermal cyst in February 1987, but 
provide no other information pertaining to the skin disorder.  
There is no other evidence documenting the severity of the 
service-connected disorder prior to July 1987.  The Board 
finds that consideration of the available evidence does not 
warrant an effective date prior to July 1987.

In light of the finality of the decisions pertaining to the 
August 1982 claim for service connection and the October 1983 
claim for an increased rating, and the absence of evidence 
showing that an increase in disability occurred within the 
one year period prior to July 1987, there is no statutory 
authority for establishing an earlier effective date.  
Shields v. Brown, 8 Vet. App. 346, 349  (1995).  The Board 
has determined, therefore, that entitlement to an effective 
date prior to July 22, 1987, is not shown as a matter of law.  
See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (the payment 
of monetary benefits must be authorized by statute).


ORDER

The appeal to establish an effective date prior to July 22, 
1987, for the assignment of a 50 percent disability rating 
for cystic acne is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

